Citation Nr: 1538359	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  10-49 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right tibial stress fracture.

2.  Entitlement to an initial rating in excess of 10 percent for left tibial stress fracture.

3.  Entitlement to service connection for a disability manifested by swelling of the bilateral lower extremities.

4.  Entitlement to service connection for left inferior pubic ramus stress fracture.

5.  Entitlement to service connection for neuropathy of the bilateral lower extremities.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from June 2006 to February 2007.  This case comes before the Board of Veterans Appeals (Board) on appeal from September 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) was last denied by the RO in a January 2013 rating decision.  The Veteran filed a timely notice of disagreement and a statement of the case (SOC) was sent to the Veteran in June 2014; however, the Veteran did not file a timely substantive appeal for that issue nor has the issue been subsequently raised, thus it is not currently before the Board for appellate consideration. 

The Virtual Benefits Management System (VBMS) electronic claims file contains a June 2015 written brief by the Veteran's representative and August 2015 letter to the Veteran requesting any copy of the October 2010 SOC and December 2012 VA Substantive Appeal.  The Board notes that these requested records are currently associated with the physical claims file.  The Virtual VA electronic claims file contains VA treatment records dated from April 2011 to June 2014 and the remaining records are duplicate copies of records in the physical claims file.

The issues of entitlement to an initial rating in excess of 10 percent for service-connected right and left tibial stress fractures and entitlement to service connection for neuropathy of the bilateral lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran has not had a disability manifested by swelling of the bilateral lower extremities or residuals thereof at any time during the appeal period or in close proximity thereto/

2.  The Veteran's symptoms of swelling of the bilateral lower extremities are currently contemplated by the service-connected bilateral tibial stress fractures.

3.  The Veteran has not had a left inferior pubic ramus stress fracture or residuals thereof at any time during the appeal period or in close proximity thereto.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a disability manifested by swelling of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for entitlement to service connection for left inferior pubic ramus stress fracture have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the issues of entitlement to service connection for a disability manifested by swelling of the bilateral lower extremities and left inferior pubic ramus stress fracture, the Board finds that a March 2007 letter provided the correct notice, prior to initial adjudication of the claims.  Thus, VA's duty to notify has been satisfied. 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records are associated with the claims file.  All of the identified, available, and relevant post-service medical records since the Veteran filed these claims on appeal have been associated with the claims file and were reviewed by both the RO and the Board in connection with these claims.  The Veteran has not identified any outstanding medical records relevant to the claims being decided herein.  

The Board finds that the July 2009 VA joints examination, July 2011 VA bones examination, and February 2013 VA Disability Benefits Questionnaire (DBQ) examination for knee and lower leg conditions are collectively adequate ________________________________.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  For example, lay testimony is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board notes that the Veteran's DD Form 214 notes active service during the Persian Gulf War; however, does not reflect foreign service during this period.  See 38 U.S.C.A. § 101(33) (2015).  As a result, service connection on a presumptive basis for a Persian Gulf Veteran is not for application in this case for the alleged disorders resulting from an undiagnosed illness.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015). 

Upon review of the evidence of record, the Board finds that the Veteran has not had a disability manifested by swelling of the bilateral lower extremities or residuals thereof nor a left inferior pubic ramus stress fracture or residuals thereof at any time during the appeal period or in close proximity thereto.

At a VA general medical examination in April 2007 provided due to the Veteran filing claims for compensation for other disabilities, the Veteran reported difficulties with her knees, tibial stress fractures, ankles, back, shoulders, wrists, and residual pain on the right side from inferior pubic ramus stress fracture.  Physical evaluation revealed all four extremities, including peripheral pulses, were normal and stress fracture of the right, not left, inferior pubic ramus with residual hip adductor muscle pain.  

Pursuant to the May 2009 claims on appeal, VA treatment records dated from May 2007 to June 2014 were obtained and associated with the record and do not show any complaints of swelling in either lower extremity or complaints of the left inferior pubic ramus.  While a July 2011 record noted the Veteran has some swelling of the ankles, no diagnosis manifested by such swelling was rendered and the physician identified the problem as "pain in joint involving ankle and foot."  The Veteran's history of present illness also documented negative findings of foot swelling with foot pain and leg swelling above the painful foot.  In addition, no edema was noted in December 2011 and February 2013 and no edema was noted upon evaluation of the Veteran's extremities in March 2013, April 2013, and April 2014.

On VA feet examination in November 2009, the examiner noted the Veteran's complaints of bilateral lower extremity swelling; however, no diagnosis was rendered.  On VA bone examination in July 2011, the examiner noted swelling of the lower legs and ankles, but no additional diagnosis was rendered other than her service-connected bilateral tibial stress fractures and right inferior public ramus stress fracture.  There were also no complaints regarding the left inferior pubic ramus at the July 2009 VA joints examination or VA DBQ examination for hip and thigh conditions in September 2011 and February 2013.  In fact, she demonstrated left hip range of motion with no objective evidence of painful motion nor complained of pain or diagnosed with a disability associated with the left hip.  Additionally, there were no complaints of swelling in the bilateral lower extremities on at the February 2013 VA DBQ examination for knee and lower leg conditions.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a disability manifested by swelling of the bilateral lower extremities nor left inferior pubic ramus stress fracture.  As discussed above, the evidentiary record suggests the Veteran's symptoms of swelling in the bilateral lower extremities are currently contemplated by her service-connected bilateral tibial stress fractures, and the Veteran has made no complaints regarding her left hip during VA treatment or on examination for VA disability compensation purposes.  The Veteran has been advised on multiple occasions that she must identify a current disability that is associated with her active duty service, yet she has not done so.  See October 2009 notice letter; January 2010 rating decision; and February 2012, August 2012, and June 2014 supplemental statements of the case.  The existence of a current disability is an essential element of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  Thus, there is no basis upon which to award service connection in this case.

ORDER

Service connection for a disability manifested by swelling of the bilateral lower extremities is denied.

Service connection for left inferior pubic ramus stress fracture is denied.


REMAND

Remand is required regarding the issues of entitlement to initial ratings in excess of 10 percent for bilateral tibial stress fractures.  Remand is required to obtain clarification regarding the residuals of the stress fractures and to attempt to separate out symptoms from the service-connected complex regional pain syndrome of the bilateral lower extremities.  Of note, a July 2009 VA examiner diagnosed status post bilateral tibial stress fractures with residual tendonitis bilateral lower legs with pain and swelling.  A February 2013 VA DBQ examination for knee and lower leg conditions provided a diagnosis of bilateral shin splints with residual tarsal tunnel syndrome and reflex sympathetic dystrophy (RSD).  The Veteran has continued to be rated under Diagnostic Code 5262, which considers malunion of the tibia or fibula with knee or ankle disability.  But the notations of tendonitis and tarsal tunnel syndrome raise the issue of whether all the residuals have properly been noted and rated.  Clarification is thus needed.

A remand is needed for the issue of entitlement to service connection for neuropathy of the bilateral lower extremities to obtain an additional VA examination and medical opinion.  Throughout the course of this appeal, the Veteran has been afforded multiple VA examinations for peripheral nerve conditions.  On VA examination in July 2009, she was diagnosed with lateral plantar nerve neuropathy by nerve conduction studies (NCS) and problems associated with the diagnosis included bilateral small toe numbness.  On VA DBQ examination in February 2012, she was diagnosed with peripheral neuropathy of bilateral feet, legs (complex regional pain syndrome) with noted date of onset in 2009.  Most recently on VA DBQ examination in February 2013, she was diagnosed with complex regional pain syndrome in the bilateral lower extremities with noted date of onset in 2009.

Moreover, review of the record includes a July 2010 VA bones examination report that documents the Veteran's diagnosis of complex regional pain syndrome of the bilateral lower extremities, and the examiner noted that "chronic regional pain syndrome" is currently preferred to RSD.  During a VA treatment session in July 2011, the Veteran was noted to having RSD/neuropathy of the lower extremity.  At the February 2013 VA BDQ examination for knee and lower leg conditions, the examiner noted the Veteran's medical history included continued pain in lower legs with a bilateral lower leg neuropathy diagnosed as tarsal tunnel syndrome and RSD.  The Board notes that service connection for complex regional pain syndrome of the bilateral lower extremities was granted in an August 2010 rating decision.

At this time, the Board is unable to adjudicate the claim for entitlement to service connection for neuropathy of the bilateral lower extremities as there is insufficient competent medical evidence of record, specifically a certain medical question that cannot be answered by the Board and is not addressed by the evidence of record.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The record is unclear as to whether the Veteran's July 2009 diagnosis of lateral plantar nerve neuropathy is separate and distinct from her subsequent diagnoses of complex regional pain syndrome and/or RSD.  See Boggs v. Peake, 502 F.3d 1330 (Fed. Cir. 2008).  Therefore, an additional VA examination and medical opinion is needed.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a VA examination to determine the nature and etiology of the Veteran's various disorders of the bilateral lower extremities.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must elicit a full history of this claimed disorder from the Veteran.

Based upon a review of the record and clinical findings, the VA examiner must provide the following opinions:

First, the examiner must indicate whether the Veteran's lateral plantar nerve neuropathy by NCS (diagnosed in the July 2009 VA examination for peripheral nerves) is separate and distinct from her service-connected complex regional pain syndrome and/or RSD of the bilateral lower extremities.

If separate and distinct, the examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the lateral plantar nerve neuropathy by NCS is caused or aggravated by the service-connected complex regional pain syndrome and/or RSD of the bilateral lower extremities.

Second, the examiner must provide an opinion regarding whether the Veteran's tarsal tunnel syndrome (as diagnosed in a February 2013 VA examination) is separate and distinct from her service-connected bilateral tibial stress fractures.

Third, the examiner must provide an opinion regarding whether the Veteran's residual tendonitis (as diagnosed in a July 2009 VA examination) is separate and distinct from her service-connected bilateral tibial stress fractures.

Fourth, and finally, the examiner must assess the severity of the Veteran's service-connected bilateral tibial stress fractures.  In addition to completing the appropriate DBQ worksheet, the examiner must address all residuals of the stress fractures, to include tendonitis or tarsal tunnel syndrome, if determined above to be part and parcel of the stress fractures.  Also, the examiner must delineate the symptoms of the stress fractures from the complex regional pain syndrome.  If such separation is not possible, the examiner must so state.

2.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


